        Case 3:21-cv-00382-HZ        Document 22   Filed 09/07/21   Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



HILLBRO LLC, dba HILLS                         No. 3:21-cv-00382-HZ
RESTAURANT, individually and on behalf
of all others similarly situated,              OPINION & ORDER

                     Plaintiffs,

      v.

OREGON MUTUAL INSURANCE
COMPANY, an Oregon corporation,

                     Defendant.

Amy Williams-Derry
Keller Rohrback LLP
1201 Third Avenue, Suite 3200
Seattle, WA 98101

      Attorneys for Plaintiff

R. Lind Stapley
Rachel A. Rubin
Soha & Lang, PS
1325 Fourth Avenue, Suite 2000
Seattle, WA 98101

      Attorneys for Defendant



1 – OPINION & ORDER
         Case 3:21-cv-00382-HZ          Document 22        Filed 09/07/21      Page 2 of 28




HERNÁNDEZ, District Judge:

       Plaintiff HILLBRO LLC d/b/a Hills Restaurant brings this class action lawsuit against

Defendant Oregon Mutual Insurance Company seeking a declaratory judgment that its insurance

policy, provided by Defendant, covers its business income losses stemming from the COVID-19

pandemic. Plaintiff alleges that Defendant breached its insurance contracts with Plaintiff and

similarly situated policyholders when Defendant denied coverage for Plaintiff’s pandemic-

related business income losses. Plaintiff seeks a declaratory judgment that the insurance policy

covers its alleged losses and seeks damages for breach of contract. Defendant moves to dismiss

Plaintiff’s Complaint for failure to state a claim.

       Many businesses suffered extreme hardship and financial loss as a result of the

government shutdown orders that state and local governments nationwide issued to curb the

spread of COVID-19 infections throughout the country. People across the world have lost their

lives and livelihood as a result of the pandemic. The Court sympathizes with the plight of

businessowners who suffered significant and even catastrophic financial losses due to the

government closure orders. Plaintiff’s business insurance policy, however, does not cover its loss

of business income. The Court grants Defendant’s motion to dismiss.

                                          BACKGROUND

       Plaintiff operates a restaurant and bar in Shoreline, Washington. Compl. ¶ 7, ECF 1.

Plaintiff insured its business with a business insurance policy from Defendant. Id. ¶ 13. Due to

the COVID-19 pandemic and business closure orders issued by the state of Washington,

“Plaintiff had to close, suspend, and/or curtail its business” leading to financial losses. Id. ¶ 47.

Although the closure orders allowed restaurants to serve take-out food for off-premises

consumption, Plaintiff’s business revenues have significantly reduced because Plaintiff has been



2 – OPINION & ORDER
            Case 3:21-cv-00382-HZ       Document 22      Filed 09/07/21     Page 3 of 28




unable to use its dining room and full-service bar for on-premises food and beverage

consumption. Id. ¶¶ 49–50, 53, 61. Plaintiff admits that COVID-19 has not been detected in its

restaurant. Id. ¶ 51.

        Plaintiff filed an insurance claim seeking coverage for its financial losses stemming from

its reduced business operations. Defendant denied coverage. Id. ¶ 62. Plaintiff alleges that the

“Business Income,” “Extended Business Income,” “Extra Expense,” “Civil Authority,” and

“Ingress or Egress” coverages in its business insurance policy cover Plaintiff’s financial losses.

Id. ¶ 16.

        Section I of the Policy, which provides property coverage, states: “We will pay for direct

physical loss of or damage to Covered Property at the premises described in the Declarations

caused by or resulting from any Covered Cause of Loss.” Stapley Decl. Ex. A (“Policy”) at 60,

ECF 13-1. The capitalized phrases in that sentence are defined terms. The phrase “direct physical

loss of or damage to” is not defined in the policy. “Covered Property” includes Buildings,

Business Personal Property, or both, unless it is a kind of Property Not Covered. Id. A “Covered

Cause of Loss” includes risks of “direct physical loss” unless the loss is excluded or limited by

other provisions in Section I. Id. at 61.

        The Policy provides “Additional Coverages” that include “Business Income,” “Extended

Business Income,” “Extra Expense,” and “Civil Authority” coverages. Id. at 64–66. The

Business Income coverage provision states, in part:

        We will pay for the actual loss of Business Income you sustain due to the necessary
        suspension of your “operations” during the “period of restoration.” The suspension
        must be caused by direct physical loss of or damage to property at the described
        premises. The loss or damage must be caused by or result from a Covered Cause of
        Loss.

Id. at 64. The Extended Business Income coverage provides, in part:




3 – OPINION & ORDER
         Case 3:21-cv-00382-HZ         Document 22         Filed 09/07/21    Page 4 of 28




       If the necessary suspension of your “operations” produces a Business Income loss
       payable under this policy, we will pay for the actual loss of Business Income you
       incur[.] . . . Loss of Business Income must be caused by direct physical loss or
       damage at the described premises caused by or resulting from any covered cause
       of loss.

Id. at 64–65. The word “suspension” means “[t]he partial slowdown or complete cessation of

your business activities” and “[t]hat a part or all of the described premises is rendered

untenantable, if coverage for Business Income applies.” Id. at 65.

       The Extra Expense coverage provides, in part:

       We will pay necessary Extra Expense you incur during the “period of restoration”
       that you would not have incurred if there had been no direct physical loss or damage
       to property at the described premises. The loss or damage must be caused by or
       result from a Covered Cause of Loss.

Id. at 65. The Civil Authority coverage states, in part:

       We will pay for the actual loss of Business Income you sustain and necessary Extra
       Expense caused by action of civil authority that prohibits access to the described
       premises due to direct physical loss of or damage to property, other than at the
       described premises, caused by or resulting from any Covered Cause of Loss.

Id. at 66. The Policy does not include an ingress or egress coverage provision.

                                          STANDARDS

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

of the claims. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). When evaluating the

sufficiency of a complaint’s factual allegations, the court must accept all material facts alleged in

the complaint as true and construe them in the light most favorable to the non-moving party.

Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012). A motion to dismiss under

Rule 12(b)(6) will be granted if a plaintiff alleges the “grounds” of his “entitlement to relief”

with nothing “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations

must be enough to raise a right to relief above the speculative level on the assumption that all the


4 – OPINION & ORDER
           Case 3:21-cv-00382-HZ         Document 22       Filed 09/07/21      Page 5 of 28




allegations in the complaint are true (even if doubtful in fact)[.]” Id. (citations and footnote

omitted).

          To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted). A plaintiff must “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In other words, a complaint must state a plausible claim for relief and contain “well-

pleaded facts” that “permit the court to infer more than the mere possibility of misconduct[.]” Id.

at 679.

                                            DISCUSSION

          Defendant moves to dismiss Plaintiff’s complaint because no “direct physical loss of or

damage to” property occurred to invoke coverage under the Business Income and Civil Authority

coverages, and no “direct physical loss or damage to” property occurred that would provide

coverage under the Extra Expense and Ingress or Egress coverages. Defendant also argues that

the Ordinance or Law Exclusion excludes coverage for Plaintiff’s losses.

          Plaintiff argues that the Policy’s undefined terms “loss of,” “damage to” and “direct

physical loss” cover Plaintiff’s loss of the functionality and use of its covered property for dine-

in services due to the closure orders. The Court disagrees.

I.        Applicable Law

          Defendant’s motion applies both Oregon and Washington law to the interpretation of the

Policy1, and Plaintiff argues that Washington law applies. Def. Mot. Dismiss (Def. Mot.) 9–10,




1
  Defendant noted, however, that it reserves the right to argue that another state’s law applies to
the construction of this policy. Def. Mot. 7 n.10.


5 – OPINION & ORDER
         Case 3:21-cv-00382-HZ         Document 22        Filed 09/07/21     Page 6 of 28




ECF 12; Pl. Resp. Mot. Dismiss (Pl. Opp’n) 7–8, ECF 15. The Court finds that Oregon law

applies to the resolution of Defendant’s motion to dismiss.

       A federal court sitting in diversity applies the forum state’s choice of law rules to

determine what law applies. Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960,

975 (9th Cir. 2013). Thus, Oregon’s choice of law rules will determine whether the Court should

apply Oregon or Washington law to construe the terms of the Policy. Id.

       Generally, when parties to a contract clearly express in the contract the law that applies,

“the contractual rights and duties of the parties are governed by the law or laws that the parties

have chosen.” Or. Rev. Stat. § (“O.R.S.”) 15.350(1)–(2). Because the insurance contract does not

contain a choice of law provision, O.R.S. 15.360 applies. O.R.S. 15.360 established the process

for determining what law applies when the parties have not made an effective choice of law in

the contract. Under that statute, the Court must identify the most appropriate law to apply by:

       (1) Identifying the states that have a relevant connection with the transaction or the
           parties, such as the place of negotiation, making, performance or subject matter
           of the contract, or the domicile, habitual residence or pertinent place of business
           of a party;

       (2) Identifying the policies underlying any apparently conflicting laws of these
           states that are relevant to the issue; and

       (3) Evaluating the relative strength and pertinence of these policies in:

           (a) Meeting the needs and giving effect to the policies of the interstate and
               international systems; and

           (b) Facilitating the planning of transactions, protecting a party from undue
               imposition by another party, giving effect to justified expectations of the
               parties concerning which state’s law applies to the issue and minimizing
               adverse effects on strong legal policies of other states.

O.R.S. 15.360.




6 – OPINION & ORDER
         Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21      Page 7 of 28




       As to the first factor, the states with a relevant connection to the transaction and parties

are Oregon and Washington. Defendant’s principal place of business is located in Oregon.

Comp. ¶ 8. Plaintiff’s restaurant is located in Washington, and Plaintiff purchased the Policy

through an agent located in Washington. Policy 1. Defendant issued an insurance contract that

covers Plaintiff’s business property located in Washington. Policy 1. The Policy includes several

endorsements specific to Washington businesses which amend the Policy. See, e.g., Policy 23,

33. Plaintiff’s alleged losses occurred in Washington. Compl. ¶¶ 10–12. Thus, both Oregon and

Washington have a “relevant connection with the transaction or the parties[.]” See Portfolio

Recovery Assoc., LLC v. Sanders, 366 Or. 355, 371 (2020) (holding that O.R.S. 15.360 does not

limit “relevant connection[s]” to those that existed at the time of the transaction).

       The second factor asks the court to identify the policies undergirding any apparent

conflict in the relevant states’ law. The party that advocates for application of another state’s law

bears the burden to identify a material difference between Oregon law and the law of the other

state. Portfolio Recovery Assoc., LLC v. Sanders, 292 Or. App. 463, 468 (2018) (citing Spirit

Partners, LP v. Stoel Rives, LLP, 212 Or. App. 295, 301 (2007)). Plaintiff identifies the

following material differences between Oregon and Washington law: (1) Defendant argues that

Oregon law requires physical damage before coverage is triggered under the Policy, and

Washington law contains no such damage requirement; (2) Washington law requires courts to

“liberally construe insurance policies to provide coverage wherever possible” and construe

exclusions strictly against the insurer; (3) Washington law requires limiting and exclusionary

clauses to be listed in the exclusions, not within the grant of coverage, and Oregon law contains

no such requirement; (4) a term is ambiguous under Washington law if it is fairly susceptible to

two different interpretations that are reasonable, and Oregon law finds ambiguity when a term




7 – OPINION & ORDER
         Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21      Page 8 of 28




has two plausible interpretations; (5) extrinsic evidence of the parties’ intent may be introduced

to inform policy interpretation under Washington law, and Oregon law does not permit a court to

consider extrinsic evidence of intent. Pl. Opp’n 7–9.

       The Court finds that none of the differences identified by Plaintiff present an apparent

conflict between Oregon and Washington law that requires the Court to make a choice. Under

Washington law, courts construe insurance policies as contracts. Kut Suen Lui v. Essex Ins. Co.,

185 Wash.2d 705, 710 (2016). Washington courts interpret insurance policies by “consider[ing]

the policy as a whole, giving the policy a fair, reasonable, and sensible construction as would be

given to the contract by the average person purchasing insurance.” Id. (quotation marks and

citation omitted). “Where possible, [the court] harmonize[s] clauses that seem to conflict in order

to give effect to all of the contract’s provisions.” Id. (citing Realm, Inc. v. City of Olympia, 168

Wash. App. 1, 5 (2012)).

       If the language is clear and unambiguous, the court must enforce it as written and
       may not modify it or create ambiguity where none exists. If the clause is ambiguous,
       however, extrinsic evidence of the intent of the parties may be relied upon to resolve
       the ambiguity. Any ambiguities remaining after examining applicable extrinsic
       evidence are resolved against the drafter-insurer and in favor of the insured. A
       clause is ambiguous when, on its face, it is fairly susceptible to two
       different interpretations, both of which are reasonable.

Weyerhaeuser Co. v. Commercial Ins. Co., 142 Wash.2d 654, 666 (2000).

       The framework for interpreting insurance policies under Oregon law closely resembles

Washington law:

       Interpretation of an insurance policy is a question of law, and our task is to ascertain
       the intention of the parties to the insurance policy. We determine the intention of
       the parties based on the terms and conditions of the insurance policy.

       If an insurance policy explicitly defines the phrase in question, we apply that
       definition. If the policy does not define the phrase in question, we resort to various
       aids of interpretation to discern the parties’ intended meaning. Under that
       interpretive framework, we first consider whether the phrase in question has a plain
       meaning, i.e., whether it is susceptible to only one plausible interpretation. If the


8 – OPINION & ORDER
         Case 3:21-cv-00382-HZ         Document 22         Filed 09/07/21    Page 9 of 28




       phrase in question has a plain meaning, we will apply that meaning and conduct no
       further analysis. If the phrase in question has more than one plausible interpretation,
       we will proceed to the second interpretive aid. That is, we examine the phrase in
       light of the particular context in which that [phrase] is used in the policy and the
       broader context of the policy as a whole. If the ambiguity remains after the court
       has engaged in those analytical exercises, then any reasonable doubt as to the
       intended meaning of such [a] term[] will be resolved against the insurance
       company[.] However, as this court has stated consistently, a term is ambiguous
       only if two or more plausible interpretations of that term withstand
       scrutiny, i.e., continue to be reasonable, despite our resort to the interpretive aids
       outlined above.

Holloway v. Rep. Indem. Co. of Am., 341 Or. 642, 649–50 (2006) (internal quotation marks,

citations, and brackets omitted) (emphasis in original).

       In comparison, both states’ laws provide that insurance policies are interpreted in the

same manner as other contracts. Both states’ laws give effect to all the terms in the policy and

start by determining whether undefined terms of the policy are clear and unambiguous. Both

states’ laws apply the plain meaning of unambiguous terms. Although Oregon and Washington

use different phrasing to define an ambiguity, there is no apparent conflict between the two

definitions. Oregon defines an ambiguous term as one that is susceptible to more than one

“plausible interpretation,” while Washington law defines an ambiguous term as one that is

susceptible to more than one reasonable interpretation. Both states laws consider the context in

which the terms appear in the policy, although Washington law appears to do so at the outset

when determining whether a term has more than one reasonable interpretation, and Oregon law

provides that courts look to the context within the policy only if the term is susceptible to more

than one plausible interpretation. Under both states’ laws, if a term of the policy remains

ambiguous—that is, both interpretations remain reasonable—then the court resolves the

ambiguity in favor of the insured and against the insurer. Finally, although Washington courts

explicitly allow consideration of extrinsic evidence to resolve ambiguities, Oregon courts do not

always allow consideration of extrinsic evidence. Great Am. All. Ins. Co. v. SIR Columbia Knoll


9 – OPINION & ORDER
        Case 3:21-cv-00382-HZ         Document 22        Filed 09/07/21     Page 10 of 28




Assoc. Ltd. P’ship, 416 F. Supp. 3d 1098, 1103–04, n.4 (D. Or. 2019) (concluding that Oregon

law “does not bar Oregon courts from considering extrinsic evidence when construing

ambiguous insurance policy provisions”). To the extent that the differences concerning

consideration of extrinsic evidence creates any apparent conflict, that conflict has no bearing on

the Court’s analysis here because, as explained below, the Court finds that the relevant terms are

unambiguous as a matter of law, and neither states’ laws permit the Court to proceed further in

the contract interpretation analysis under those circumstances. Weyerhaeuser, 142 Wash.2d at

666 (“If the language is clear and unambiguous, the court must enforce it as written[.]”);

Holloway, 341 Or. at 650 (“If the phrase in question has a plain meaning, we will apply that

meaning and conduct no further analysis.”).

       The Court finds that there is no apparent conflict between Washington and Oregon law

concerning the interpretation of insurance policy language. See SIR Columbia Knoll Assoc., 416

F. Supp. 3d at 1104–05 (discussing both states’ law and finding no apparent conflict). Thus, the

Court will apply Oregon law. Portfolio Recovery Assoc., 366 Or. at 374 (“. . . when the laws are

not ‘apparently conflicting,’ there is no path to choosing the law of another state unless the

parties have made an ‘effective choice’ of law to govern the contract claim.”).

II.    Coverage Provisions

       Defendant argues that Plaintiff’s pandemic-related business losses are not covered under

the terms of the Policy because no risk of direct physical loss to Plaintiff’s business property

occurred. Determining whether insurance coverage exists is a two-step process. First, the insured

bears the burden to establish that the loss falls within the policy’s grant of coverage. ZRZ Realty

Co. v. Beneficial Fire & Cas. Co., 222 Or. App. 453, 465 (2008). If the insured meets that

burden, then the insurer bears the burden of establishing that an exclusion applies. Id.




10 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21     Page 11 of 28




       To determine whether the Policy covers Plaintiff’s alleged losses, the court must first

decide whether Plaintiff’s alleged losses were caused by or resulted from a “Covered Cause of

Loss.” The Policy defines Covered Causes of Loss as “[r]isks of direct physical loss” unless

otherwise limited or excluded under other provisions of the Property coverage. Policy 61. Next,

the Court must determine whether a Covered Cause of Loss caused or resulted in (1) “direct

physical loss of or damage to property” as required to invoke coverage under the Business

Income and Civil Authority Coverages; or (2) “direct physical loss or damage to property,” as

required to invoke coverage under the Extra Expense coverage. Policy 64–66. If coverage exists,

then the court must determine whether Defendant met its burden to show that Plaintiff’s claims

fall within a policy exclusion.

       As explained above, Oregon rules of policy interpretation provide that “[i]f an insurance

policy defines the phrase in question, [then the court] applies that definition.” Holloway, 341 Or.

at 650. If the insurance policy does not define the phrase, the court first considers whether it has

a plain meaning. Id. If so, the court applies that meaning and conducts no further analysis. Id. If

the phrase “has more than one plausible interpretation,” then the court examines “the phrase in

light of the particular context in which that [phrase] is used in the policy and the broader context

of the policy as a whole.” Id. (quotation marks and citation omitted). If a term of the policy

remains ambiguous after engaging in those exercises, then “‘any reasonable doubt as to the

intended meaning of such [a] term[] will be resolved against the insurance company[.]’” Id.

(quoting N. Pac. Ins. Co. v. Hamilton, 332 Or. 20, 25 (2001)). A term is ambiguous only if it is

susceptible to more than one plausible interpretation. Id.

       Defendant argues that the relevant policy language is unambiguous, and Plaintiff argues

that the language is broad enough to cover its losses or, alternatively, that it is ambiguous and




11 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22        Filed 09/07/21     Page 12 of 28




should be construed against Defendant. Def. Mot. 11; Pl. Opp’n 5. The Court agrees with the

courts which have construed the phrase “physical loss of or damage to covered property” and

similar language and finds that the relevant policy language is unambiguous. See, e.g., Protégé

Rest. Partners, LLC v. Sentinel Ins. Co., Ltd., ____ F. Supp. 3d ____, 2021 WL 428653, at *4

(N.D. Cal. Feb. 8, 2021) (finding the phrase “direct physical loss of or physical damage to”

unambiguous); Columbiaknit, Inc. v. Affiliated FM Ins. Co., No. Civ. 98-434-HU, 1999 WL

619100, at *5 (D. Or. Aug. 4, 1999) (same). Thus, the Court will construe the terms of the Policy

by applying the definitions of the defined terms and the plain meaning of the undefined terms.

Holloway, 341 Or. at 650. The parties also implicitly agree that it is appropriate for the Court to

decide this motion based on the Court’s review of the Policy because it is incorporated by

reference into Plaintiff’s Complaint. Def. Mot. 4–6; Compl. ¶¶ 15–16.

       A.      Plain Meaning of Policy’s Terms

       Each of the coverage provisions apply only if a Covered Cause of Loss occurred. Policy 8

(“We will pay for direct physical loss of or damage to Covered Property . . . caused by or

resulting from any Covered Cause of Loss.”). A “Covered Cause of Loss” is defined in the

Policy as a risk of “direct physical loss.” Id. at 61. The court determines whether words have a

plain meaning by “reference to the usual source of ordinary meaning, the dictionary.” Phillips v.

State Farm Fire & Cas. Co., 302 Or. App. 500, 506 (2020) (noting that “directly” means

“without any intervening space or time : next in order[;] . . . “in a straight line: without deviation

of course.” (quoting Webster’s Third New Int’l Dictionary 641 (unabridged ed. 2002)). “Direct”

means “‘characterized by or giving evidence of a close esp. logical, causal, or consequential

relationship.’” Summit Real Est. Mgmt., LLC v. Mid-Century Ins. Co., 298 Or. App. 164, 177




12 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21     Page 13 of 28




(2019) (holding that “direct loss” means “loss resulting immediately and proximately from an

event”) (quoting Webster’s Third New Int’l Dictionary 640).

       “Physical” means “of or relating to natural or material things as opposed to things mental,

moral, spiritual, or imaginary: material, natural[.]” Webster’s Third New Int’l Dictionary 1706;

see also 10A Couch on Insurance § 148.46 (3d ed. 2019) (“The requirement that the loss be

‘physical,’ given the ordinary definition of that term, is widely held to exclude alleged losses that

are intangible or incorporeal and, thereby, to preclude any claim against the property insurer

when the insured merely suffers a detrimental economic impact unaccompanied by a distinct,

demonstrable, physical alteration of the property”). The dictionary defines “loss” as “the act or

fact of losing : failure to keep possession : deprivation;” or “an instance of losing[.]” Webster’s

Third New Int’l Dictionary 1338.

       Applying those definitions, the Court concludes that for a Covered Cause of Loss to have

occurred, Plaintiff must demonstrate that COVID-19 or Governor Inslee’s executive orders

caused harm to or destroyed its business property or dispossessed Plaintiff of its business

property.

               i.      Meaning of “direct physical loss of or damage to property”

       The Business Income provision covers the insured’s lost income that is “caused by direct

physical loss of or damage to property at the described premises.” Policy 64. The Civil Authority

provision covers business income when an action of civil authority prohibits access to the

insured’s property due to “direct physical loss of or damage to property” at a location other than

the insured’s property. Id. at 66. Thus, whether those provisions cover Plaintiff’s losses turns on

the meaning of “direct physical loss of or damage to property.”




13 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22        Filed 09/07/21      Page 14 of 28




       The word “damage” means “loss due to injury : injury or harm to person, property, or

reputation[.]” Webster’s Third New Int’l Dictionary 571. Applying that definition, the plain

meaning of the phrase “direct physical loss of or damage to property” is direct (without any

intervening space or time) physical (of or relating to natural or material things) loss of (the act or

fact of losing) or damage (injury or harm) to property. The plain meaning of those terms thus

requires a Covered Cause of Loss to directly cause property—Plaintiff’s property or other

property—to be lost or physically damaged for coverage to exist under the Business Income and

Civil Authority provisions. See Or. Shakespeare Festival Ass’n v. Great Am. Ins. Co., No. 1:15-

cv-01932-CL, 2016 WL 3267247, at *5 (D. Or. June 7, 2016) (“physical loss or damage” means

“any injury or harm to a natural or material thing”), vacated by stipulation of the parties, 2017

WL 1034203 (Mar. 6, 2017); Columbiaknit, Inc., 1999 WL 619100, at *5 (“‘The inclusion of the

terms “direct” and “physical” could only have been intended to exclude indirect, nonphysical

losses.’” (quoting Great N. Ins. Co. v. Benjamin Franklin Fed. Sav. and Loan Ass’n, 793 F.

Supp. 259, 263 (D. Or. 1990))). Cf. Wy. Sawmills, Inc. v. Transp. Ins. Co., 282 Or. 401, 406

(1978) (Including the word “‘physical’ in the phrase ‘physical injury to . . . tangible property’ . . .

negates any possibility that the policy was intended to include ‘consequential or intangible

damage,’ such as depreciation in value, within the term ‘property damage.’”).

       The Civil Authority provision extends coverage for loss of Business Income and

necessary Extra Expense “caused by action of civil authority that prohibits access to the

described premises due to direct physical loss of or damage to property, other than at the

described premises, caused by or resulting from any Covered Cause of Loss.” Policy 66. Thus,

the Civil Authority provision requires that an action of civil authority prohibited access to




14 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22        Filed 09/07/21     Page 15 of 28




Plaintiff’s restaurants due to the loss, destruction, dispossession of or injury to property other

than Plaintiff’s property for coverage to apply.

               ii.     Meaning of “direct physical loss or damage to property”

       The Extended Business Income coverage provides that the loss of business income must

be caused by “direct physical loss or damage.” Id. at 13. The Extra Expense coverage covers

“direct physical loss or damage to property.” Id. Despite the slightly different phrasing, the

parties do not argue that the phrase “direct physical loss or damage to property” has a different

meaning from the phrase “direct physical loss of or damage to property.” The Court thus

assumes, without finding, that those phrases have the same plain meaning for purposes of this

opinion.

III.   Application

       Having determined the plain meaning of the undefined terms of the Policy, the Court now

applies the plain meaning of those terms to the language of the Policy to determine whether

coverage exists.

       A.      Business Income and Extra Expense Coverage

       Defendant argues that the phrase “direct physical loss of or damage to property” and

“direct physical loss or damage” in the Business Income and Extra Expense provisions require

Plaintiff to lose its property or demonstrate a physical alteration in the condition of its property

for coverage to apply. Def. Mot. 16. The Court agrees.

       Oregon courts have construed the phrase “direct physical loss of or damage to property”

and similar phrases to require some degradation in the condition of the property to invoke

coverage under the “damage to property” portion of the phrase. In Columbiaknit, Inc. v.

Affiliated FM Ins. Co., this Court emphasized that a policy that covers “direct physical loss”—

and the inclusion of the word “physical” in particular—covers only direct damage and does not


15 – OPINION & ORDER
        Case 3:21-cv-00382-HZ            Document 22      Filed 09/07/21      Page 16 of 28




extend to consequential damages. 1999 WL 619100, at *4. Applying that construction, the Court

held that the insurance policy of the plaintiff, a clothing manufacturer whose property had

suffered water intrusion damage resulting in water damage to some of its merchandise, could

recover only for the damage to the clothing directly damaged by the water intrusion. Id. at *7.

The court ruled that only articles of clothing that were “physically changed in some manner,”

either by the water intrusion or the resulting mold and mildew spores, were covered under the

terms of the policy. Id. at *7–8.

        The Oregon Supreme Court held in the context of a liability insurance policy that

including the word “physical” in the policy excluded coverage for consequential or intangible

damages. Wyoming Sawmills, 282 Or. at 406. In that case, the plaintiff sought indemnification

for damages it caused by selling defective lumber to a customer. Id. at 403. The purchaser used

the defective lumber as studs in a building, and the studs later warped and twisted. Id. The court

held that the policy, which defined “property damage” as “physical injury to or destruction of

tangible property,” did not cover consequential damages such as diminished value but did cover

the cost of labor for “tearing out and putting back other parts of the building . . . in order to

replace the studs[.]” Id. at 404, 408.

        The Ninth Circuit also has held that the phrase “direct physical loss” requires the loss of a

tangible item of property. Sentience Studio, LLC v. Travelers Ins. Co., 102 F. App’x 77, 81 (9th

Cir. 2004) (mem.) (holding that a business property insurance policy did not cover losses

stemming from the removal of a producer’s name from the film credits because film credits are

not tangible property); Commonwealth Enters. v. Liberty Mut. Ins. Co., 101 F.3d 705, at *2 (9th

Cir. 1996) (table) (holding that tenants’ fear of asbestos contamination that led tenants to vacate




16 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21      Page 17 of 28




commercial buildings was not physical loss or damage covered under business interruption

provision).

       In Great Northern Insurance Company v. Benjamin Franklin Federal Savings and Loan

Association, a tenant of a commercial building owned by the insured discovered asbestos while

remodeling their unit and demanded that the insured remove the asbestos. 793 F. Supp. at 261,

aff’d, 953 F.2d 1387 (9th Cir. 1992). When the landlord refused to abate the asbestos and the

tenant then vacated the unit, the insured submitted a business interruption claim under its

property insurance policy, which covered “direct physical loss or damage.” Id. The court ruled

that coverage did not exist based on the presence of asbestos in the building because “[t]here is

no evidence here of physical loss, direct or otherwise.” Id. at 263. Affirming the district court,

the Ninth Circuit held:

       We agree with the district court, applying Oregon case law, that [the insured’s] loss
       did not result “from direct physical loss.” While [the insured] no doubt sustained
       consequential loss caused by the necessity of cleaning up asbestos, we conclude
       that it did not sustain “direct physical loss.”

953 F.2d 1387, at *1 (9th Cir. 1992) (mem.).

       Plaintiff’s Complaint does not allege a Covered Cause of Loss that would trigger

coverage under any of the relevant provisions of the Policy. Plaintiff does not allege that its

restaurant or the business personal property located inside it was lost, destroyed, or physically

changed in any manner. Nor does Plaintiff allege that any nearby property suffered direct

physical loss or damage that resulted in an action of civil authority that prohibited access to its

restaurants.

       Plaintiff’s Complaint alleges that (1) “Due to COVID-19 and a state-ordered mandated

closure, Plaintiff was forced to suspend or dramatically reduce its business operations;” and (2)

The presence of COVID-19 aerosolized or suspended droplets or particles in the air or otherwise



17 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22        Filed 09/07/21     Page 18 of 28




circulating in an indoor environment renders that physical space, or physical property, unsafe

and unusable[;]” (3) “The presence of COVID-19 aerosolized or suspended droplets or particles

in the air or otherwise circulating in an indoor environment causes direct physical damage to

property and/or direct physical loss of property[;]” (4) “Plaintiff’s property cannot be used for its

intended purposes; (5) “Loss caused by Governor Inslee’s orders and proclamations and/or

related to COVID-19 rendered Plaintiff’s property unusable for its intended and insured

purpose[;]” and (6) “No COVID-19 virus has been detected on Plaintiff’s business premises.”

Compl. ¶¶ 11, 28–29, 51, 56, 60. Plaintiff also alleges that its “property has sustained direct

physical loss and/or damages related to COVID-19 and/or the proclamations and orders.” Compl.

¶ 58. Absent from those allegations are any facts from which a factfinder could conclude that any

of Plaintiff’s business property was lost or damaged. Plaintiff’s conclusory allegations that it has

suffered direct physical loss and damage are insufficient to state a claim. See Cousins v. Lockyer,

568 F.3d 1063, 1067 (9th Cir. 2009) (“conclusory allegations of law and unwarranted inferences

are insufficient to avoid a Rule 12(b)(6) dismissal”). The absence of facts demonstrating any

physical loss or damage to its business property is fatal to Plaintiff’s claim.

       Numerous courts in this circuit and around the country have reached the same conclusion

that this Court reaches today. See, e.g., Protégé Rest. Partners, LLC, 2021 WL 428653, at *4

(finding “direct physical loss of or physical damage to” unambiguous, finding that it requires a

“distinct, demonstrable, physical alteration of the property” to invoke coverage, and noting that

every California court to address COVID-19 business interruption claims to date has concluded

that “government orders that prevent full use of a commercial property or that make the business

less profitable do not themselves cause or constitute ‘direct physical loss of or physical damage

to’ the insured property.”); Pappy’s Barber Shops, Inc. v. Farmers Grp., Inc., 491 F. Supp. 3d




18 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21     Page 19 of 28




738, 740 (S.D. Cal. 2020) (finding that even assuming presence of virus at the plaintiffs’

business premises, business income losses were directly caused by precautionary measures taken

by the state to prevent the spread of COVID-19 rather than by direct physical loss of

or damage to property); Uncork & Create LLC, 498 F. Supp. 3d 878, 883 (S.D. W. Va. 2020) (no

coverage because “COVID-19 does not threaten the inanimate structures covered by property

insurance policies, and its presence on surfaces can be eliminated with disinfectant.”); Johnson v.

Hartford Fin. Servs. Grp., No. 20-cv-02000, ___ F. Supp. ___, 2021 WL 37573, at *7 (N.D. Ga.

Jan. 4, 2021) (“COVID-19 hurts people, not property”); Circus Circus LV, LP v. AIG Spec. Ins.

Co., ____ F. Supp. ____, 2021 WL 769660, at *3 (D. Nev. Feb. 26, 2021) (ruling that “pure,

economic losses caused by COVID-19 closures do not trigger policy coverage predicated on

“direct physical loss or damage”); Levy Ad Grp., Inc. v. Chubb Corp., ___ F. Supp. ___, 2021

WL 777210, at *3 (D. Nev. Feb. 16, 2021) (same); Nguyen v. Travelers Cas. Ins. Co. of Am., ___

F. Supp. 3d ___, 2021 WL 2184878, at *10–11 (W.D. Wash. May 28, 2021) (granting insurer’s

dispositive motions in consolidated actions against ten groups of insurers brought by hundreds of

Washington businesses and finding that COVID-19 does not cause “direct physical damage to”

or “direct physical loss of” property).2

       Construing Plaintiff’s allegations in the light most favorable to Plaintiff, the losses

Plaintiff alleges are purely economic and not the result of any “direct physical loss of or damage

to property.” Plaintiff’s pleadings attempt to characterize the harmful effects of government



2
  See also Newman Myers Kreines Gross Harries, P.C. v. Gr. N. Ins. Co., 17 F. Supp. 3d 323,
331 (S.D.N.Y. 2014) (finding that the phrase “direct physical loss or damage . . .
unambiguously[] requires some form of actual, physical damage to the insured premises to
trigger loss of business income and extra expense coverage.”); Ass’n of Apartment Owners of
Imperial Plaza v. Fireman’s Fund Ins. Co., 939 F. Supp. 2d 1059, 1069 (D. Haw. 2013) (that
“direct physical loss or damage” means “that an event had a direct impact and proximately
caused a loss related to the physical matter of the Property.”).


19 – OPINION & ORDER
        Case 3:21-cv-00382-HZ         Document 22        Filed 09/07/21     Page 20 of 28




closure orders issued in response to the public health crisis presented by the pandemic as

“physical loss” or “physical damage,” but no physical loss of or physical damage to its property

occurred. As a result, no coverage exists under the Business Income and Extra Expense

provisions of the Policy.

               i.      The Policy does not cover a “loss of functionality” or inability to use
                       undamaged dining rooms and related property for their intended purpose.

       Plaintiff argues that the phrases “loss of” and “damage to” have different meanings from

one another and that Plaintiff can recover for a loss of undamaged property. Pl. Opp’n 14–15.

The Court agrees. See Total Intermodal Servs. v. Travelers Prop. Cas. Co. of Am., No. CV 17-

04908AB (KSx), 2018 WL 3829767, at *3 (C.D. Cal. July 11, 2018) (“[t]o interpret ‘physical

loss of’ as requiring ‘damage to’ would render meaningless the ‘or damage to’ portion of the

same clause, thereby violating a black-letter canon on contract interpretation—that every word

be given a meaning.”). But the Court declines to adopt the definition of “loss” that Plaintiff urges

the Court to apply. Plaintiff argues that the Court should apply definitions of the word “loss” that

include loss of use or deprivation and find coverage because Plaintiff was deprived of using its

dining room for serving dine-in customers. But that argument ignores the context in which those

words appear in the Policy. “Loss” and “damage” do not appear in isolation. Those words are

modified by the word “physical.” Thus, even if in isolation the meaning of loss includes loss of

use or deprivation, the modification of those words by the word “physical” means that the

insured must demonstrate a loss of use or deprivation that is physical in nature, which requires

that the loss involve a loss of possession or presence of the property:

       In order to trigger coverage under a direct physical loss theory, an outside peril
       must cause an inability to interact with the property because of an alteration to its
       physical status. COVID-19, and more specifically the Governor’s Proclamations,
       may have limited the uses of the property by preventing certain indoor activities
       previously conducted on the premises, but they did not cause dispossession of the
       buildings [or the business personal property located in them].


20 – OPINION & ORDER
        Case 3:21-cv-00382-HZ           Document 22      Filed 09/07/21      Page 21 of 28




Ngyuen, 2021 WL 2184878, at *10–11. The requirement that “physical loss” requires physical

dispossession or loss of the presence of property for coverage to exist is consistent with the

authority cited by Plaintiff. For example, Plaintiff cites Nautilus Group, Inc. v. Allianz Global

Risks US for the proposition that a covered “physical loss” can occur in the absence of any

damage. Pl. Opp’n 15–16. In Nautilus, the district court found that the insured had suffered a

covered physical loss when a disgruntled former employee took important business documents

necessary to keep the business open and refused to return them. Nautilus Grp., Inc. v. Allianz

Global Risks US, No. C11-5281BHS, 2012 WL 760940, at *2–3, 7 (W.D. Wash. Mar. 8, 2012).

Nautilus is distinguishable from the facts of this case. In Nautilus, the insured physically lost

possession of the important business documents when the disgruntled former employee took

them and refused to return them. Id. at *7. Plaintiff’s Complaint alleges no similar loss of

business property that would trigger coverage under the Policy.

       The selective definition of “loss” that Plaintiff urges the Court to apply would render the

word “physical” surplusage and is contrary to longstanding insurance law doctrine which

provides that all-risk insurance policies are intended to cover damage to property, not economic

loss. Ngyuen, 2021 WL 2184878, at *11 (finding that the “Plaintiffs conflate physical loss with

non-physical loss of use.”).

       The requirement that the loss be “physical,” given the ordinary definition of that
       term, is widely held to exclude alleged losses that are intangible or incorporeal and,
       thereby, to preclude any claim against the property insurer when the insured merely
       suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
       physical alteration of the property.

Generally; “Physical” loss or damage, 10A Couch on Ins. § 148:46 (3d ed. Supp.

2021) (footnotes omitted). As a result, although the word “loss” in isolation has a meaning that

could incorporate intangible losses, the Court declines to apply that definition because “loss” is

modified by “physical” in the Policy.


21 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21      Page 22 of 28




       The plain meaning of the policy language and the multitude of cases interpreting identical

and similar language make clear that “direct physical loss of or damage to property” does not

include a loss of use or loss of functionality of undamaged property for its intended purpose. See,

e.g., Oral Surgeons, P.C. v. Cincinnati Ins. Co., 2 F.4th 1141, 1145 (8th Cir. 2021) (holding that

policy covering direct “accidental physical loss or accidental physical damage” did not cover

oral surgeons’ “partial loss of use of its offices . . . due to the COVID-19 pandemic and the

related government-imposed restrictions.”) (emphasis omitted); Real Hosp., LLC v. Travelers

Cas. Ins. Co. of Am., 499 F. Supp. 3d 288, 298 (S.D. Miss. 2020) (“Plaintiff’s operations are not

what is insured—the building and the personal property in or on the building are.”). Even

affording Plaintiff the most liberal reading of its allegations, its Complaint alleges only that

government orders restricted the manner in which its restaurant may serve customers, while

leaving the property itself in Plaintiff’s possession, unharmed, and undamaged. As a result,

Plaintiff has failed to allege a direct physical loss of or damage to its covered property.

       Plaintiff also argues that the Policy defines “Property damage” to include loss of use. Pl.

Opp’n 10 (citing Policy 43). The portion of the Policy Plaintiff cited is contained within the

“Liability And Medical Expenses Definitions.” The Property Coverage section has a definitions

section within it called “Property Definitions,” and that section includes no definition of property

damage. Because each section of the policy contains its own set of definitions, there is no

indication that the definitions for the liability and medical expenses sections apply to any other

section. Accordingly, the Court declines to apply the definition of “Property damage” from the

Liability and Medical Expense section of the Policy to the Property coverage terms.

               ii.     Whether property must become completely uninhabitable or be rendered
                       completely useless to invoke coverage




22 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22        Filed 09/07/21      Page 23 of 28




       Plaintiff argues that a line of cases finding that direct physical loss or damage had

occurred when a contaminant rendered the property completely uninhabitable or useless applies

to the facts of this case. Pl. Opp’n 21–24. Plaintiff relies on cases from other districts and state

courts to argue that “physical loss or damage” occurs when business property becomes useless or

only partially inhabitable. Id. at 11–12. The Court disagrees that those cases compel a finding of

coverage in this case.

       Plaintiff first relies on Port Authority of New York and New Jersey v. Affiliated FM

Insurance Company. Pl. Opp’n 23–24. In Port Authority, the plaintiff attempted to recover from

its insurance company the cost of asbestos abatement in several locations in its buildings. 311

F.3d 226, 230 (3d Cir. 2002). Air sampling results demonstrated that the presence of asbestos

fibers did not exceed EPA limits, and the buildings continued to remain in use. Id. at 231. The

plaintiff’s insurance policy covered “ALL RISKS of physical loss or damage.” Id. The Third

Circuit affirmed the district court’s conclusion that physical loss or damage occurs only if an

actual release of asbestos fibers from asbestos containing materials has resulted in contamination

of the property such that its function is nearly eliminated or destroyed, or the structure is made

useless or uninhabitable. Id. at 236. Plaintiff argues that the holding of this case is not limited to

situations in which a building is completely useless or uninhabitable but also applies to situations

in which a building is only partially useless or uninhabitable. Pl. Opp’n 24. As a result, Plaintiff

argues, complete loss of utility of some of its property is enough to trigger coverage. Id.

       The Third Circuit’s reasoning in Port Authority makes clear that to establish the existence

of physical damage sufficient to trigger coverage, the insured must demonstrate that the “actual

release of asbestos fibers” resulted in a level of contamination that nearly eliminated or destroyed

the function of the building. First, Plaintiff alleges no actual release of any contaminant in its




23 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21      Page 24 of 28




restaurant, so Port Authority is distinguishable. Second, it is the quantity of released asbestos

fibers that informed the analysis of whether a loss of utility had occurred that was significant

enough to amount to loss or damage:

       The effect of asbestos fibers in such quantity is comparable to that of fire, water or
       smoke on a structure’s use and function. A less demanding standard would require
       compensation for repairs caused by the inevitable deterioration of materials used in
       the construction of the building. This outcome would not comport with the intent
       of a first-party “all risks” insurance policy, but would transform it into a
       maintenance contract.

Port Auth. of N.Y. and N.J., 311 F.3d at 236.

       The same is true of the other cases cited by Plaintiff. See, e.g., Gregory Packaging, Inc. v.

Travelers Prop. Cas. Co. of Am., No. 2:12-cv-04418 (WHW)(CLW), 2014 WL 6675934 (D.N.J.

Nov. 25, 2014) (building rendered completely uninhabitable due to ammonia gas infiltration).

Plaintiff’s argument thus has two flaws. First, Plaintiff failed to allege any contamination of its

restaurant that rendered it physically uninhabitable. Second, Plaintiff’s assertion that those cases

demonstrate that any “loss of functionality” caused by contamination is covered is an overbroad

reading of the rulings in those cases, which apply to contaminations in such quantities that render

buildings temporarily completely uninhabitable. Plaintiff has alleged no similar facts.

       B.      Civil Authority Coverage

       For coverage to exist under the Civil Authority provision, Plaintiff must plausibly allege

that “direct physical loss of or damage to property, other than at the described premises,”

occurred. Plaintiff’s Complaint alleges that it “was unable to have customers enter into its dining

room or eat any meals on its premises.” Compl. ¶ 49. Plaintiff does not allege that it was unable

to access its restaurant dining room. Further, none of the allegations in Plaintiff’s Complaint

allege any “direct physical loss of or damage to” any property other than its own. Plaintiff argues

that its allegations that nearby schools closed for cleaning and that statewide property damage



24 – OPINION & ORDER
         Case 3:21-cv-00382-HZ         Document 22       Filed 09/07/21      Page 25 of 28




had occurred are sufficient to establish that direct physical loss of or damage to property

occurred to other properties. Pl. Opp’n 32. The Court disagrees. The conclusory allegation that

coverage exists under the Civil Authority provision in the absence of an allegation that direct

physical loss of or damage occurred to another property fails to plausibly allege a claim for

coverage. See Cousins, 568 F.3d at 1067 (“conclusory allegations of law and unwarranted

inferences are insufficient to avoid a Rule 12(b)(6) dismissal”). Even if, however, Plaintiff’s

Complaint sufficiently alleged that “direct physical loss of or damage to property” occurred at

those other locations, Plaintiff failed to allege that Governor Inslee issued a closure order

because of such alleged loss or damage. As a result, Plaintiff’s Civil Authority coverage claim

fails.

IV.      Context within the Policy as a Whole

         When the terms of an insurance policy have plain meaning, then the Court applies the

plain meaning without need to resort to other methods of contract interpretation. Holloway, 341

Or. at 650. However, it is worth emphasizing that the context in which the phrases “direct

physical loss,” “direct physical loss of or damage to property,” and “direct physical loss or

damage to property” appear in the Policy confirms the accuracy of the Court’s conclusion that

the Policy requires a direct physical alteration of the condition of the property or dispossession of

the property for coverage to apply.

         The Policy covers Plaintiff’s business liability and provides property coverage. Policy 60.

Section I of the Policy, which covers “PROPERTY”, explains that “Covered Property” includes

items of tangible property including “Buildings,” which are defined as “the buildings and

structures at the premises” and their fixtures, additions, and permanently installed machinery;

and “Business Personal Property,” including appliances, floor coverings, and outdoor furniture.




25 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21      Page 26 of 28




Id. All items described in the definition of “Covered Property” are tangible items. The “Property

Not Covered” also includes a list of tangible items. Id. at 8–9. Nothing in the Policy suggests that

Covered Property includes intangible things like profitability, business operations, and loss of

functionality or use. When read in the context of the Policy as a whole, the phrases “direct

physical loss,” “direct physical loss of or damage to,” and “direct physical loss or damage to”

refer to the loss of or damage to the Covered Property—the building, its fixtures, and the

personal property in it—and the loss of business income resulting from the insured’s inability to

continue its business operations as a direct result of having lost or damaged that tangible

property.

       The definition of “period of restoration” also supports the Court’s interpretation that loss

of or damage to tangible property must occur to invoke coverage under the Policy. The Business

Income and Extra Expense provisions of the Policy provide coverage for certain losses “during

the ‘period of restoration.’” Policy 81–82. The “period of restoration” starts seventy-two hours

after the “direct physical loss or damage” occurs and ends on “[t]he date when the property at the

described premises should be repaired, rebuilt or replaced with reasonable speed and similar

quality” or when the insured’s “business is resumed at a new permanent location,” whichever

occurs earliest. Id. That description of “period of restoration” implies that Plaintiff must lose or

suffer physical damage to its tangible property which requires repair or replacement to invoke

coverage.

       The “Loss Payment” section of the Policy which governs how Defendant will pay for

damage to Covered Property also demonstrates that property must be physically lost or damaged

to invoke coverage. That provision allows the insurer to decide whether it will

       (1) Pay the value of lost or damaged property;
       (2) Pay the cost of repairing or replacing the lost or damaged property;



26 – OPINION & ORDER
        Case 3:21-cv-00382-HZ          Document 22       Filed 09/07/21     Page 27 of 28




       (3) Take all or any part of the property at an agreed or appraised value; or
       (4) Repair, rebuild or replace the property with other property of like kind and
           quality[.]

Id. at 75. The option of the insurer to decide whether to repair, replace, or take and pay the

insured the value of damaged property also suggests that to invoke coverage (1) the loss or

damage of the property must be tangible; and (2) the property must have had an initial

satisfactory state that changed to an unsatisfactory state when an external force acted on the

property. The “Loss Payment” provision is entirely inconsistent with the Policy covering an

inability to use undamaged restaurant buildings and dining rooms. An inability to use property in

the manner the insured intended is not something that can be repaired, rebuilt, or replaced.

Consequently, the context in which the phrases “direct physical loss of or damage to” and “direct

physical loss or damage” appear in the Policy supports the Court’s conclusion that coverage does

not apply under the plain meaning of the Policy’s terms.

V.     Leave to Amend

       Because the Court finds that Plaintiff’s Complaint cannot be amended to plausibly allege

a claim under the terms of the Policy, the Court denies leave to amend. Wheeler v. City of Santa

Clara, 894 F.3d 1046, 1059 (9th Cir. 2018) (“Leave to amend may be denied if amendment

would be futile[.]”).

///

///

///

///

///

///




27 – OPINION & ORDER
       Case 3:21-cv-00382-HZ       Document 22     Filed 09/07/21   Page 28 of 28




                                     CONCLUSION

       The Court GRANTS Defendant’s Motion to Dismiss [12]. Plaintiff’s Complaint is

dismissed with prejudice.

       IT IS SO ORDERED.



       DATED:_______________________.
               September 7, 2021


                                                 ______________________________
                                                 MARCO A. HERNÁNDEZ
                                                 United States District Judge




28 – OPINION & ORDER
